DETAILED ACTION
         Notice to Applicant
The following is a Final Office action.  Claims 1-5, 7-12, and 14-19 are currently pending and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, and 14-19  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-5, 7-12, and 14-19  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1 -20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
With respect to Step 2A Prong One of the framework, the claims recite an abstract idea. Claim 1 includes limitations reciting functionality that  
“incorporates a real-world collection of transit instances…; 

“deriving an optimized transport schedule…based on said flexible schedule offset and said real-world collection of transit instances.…”
  The elements identified above recite an abstract idea of optimizing a schedule. Specifically, the identified elements recite an abstract idea relating to “Mathematical Concepts” in that they recite mathematical relationships and mathematical calculations. Accordingly, under Prong 1 of Step 2A of the Alice/Mayo test, Claim 1 recites an abstract idea.
The phrase “derived from an e-card validator of a public schedule-based transportation system” is describing the collection of transit instances that are incorporated into a stochastic optimization module and just describing the abstract idea.  
Similarly, claims 2-5 and 7 recite the abstract concept identified above. Specifically, the claim elements of claims 2-5 and 7 further describe optimizing a transport schedule.. As a result, claims 2-5 and 7 recite an abstract idea relating to “Mathematical Concepts” under Step 2A Prong One.
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include a “stochastic optimization module.”  When considered in view of the claim as a whole, Examiner submits that the stochastic optimization module in view of FIG. 2, and paragraph 0067 of Applicant’s specification, are not additional elements that integrate the abstract idea into a practical application because, these elements are generic computing elements performing generic 
Claims 2-5 and 7 do not include any additional elements beyond those recited with respect to claim 1. As a result, claims 2-5 and 7 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1. 
With respect to Step 2B of the framework, the claims do not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include a stochastic optimization module. Examiner submits that the stochastic optimization module in view of FIG. 2, and paragraph 0067 of Applicant’s specification, do not amount to significantly more than the abstract idea because these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements individually. As a result, claim 1 does not include additional elements amounting to significantly more than the abstract idea under Step 2B. 
As noted above, claims 2-5 and 7 do not include any additional elements beyond those recited with respect to claim 1. As a result, claims 2-5 and 7 do not include 
With respect to claims 8-12, and d14, Examiner notes that claims 8-12, 14 include substantially similar limitations to those presented with respect to claims 1-5, 7.  As a result, claims 8-12, 14 recite an abstract idea under Step 2A Prong One.   
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application. Claim 8 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include a “at least one processor”  “a computer-usable medium embodying code.”   When considered in view of the claim as a whole, Examiner submits that the “at least one processor”  “a computer-usable medium embodying computer program code” in view of FIG. 2, and the associated paragraphs of Applicant’s specification- are not additional elements that integrate the abstract idea into a practical application because, these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  As a result, claim 1 does not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two. 
Claims 8-12 and 14 do not include any additional elements beyond those recited with respect to claim 1. As a result, claims 8-12 and 14 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1. 

As noted above, claims 8-12 and 14 do not include any additional elements beyond those recited with respect to claim 1. As a result, claims 8-12 and 14 do not include additional elements amounting to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1. 
With respect to claims 15-19, Examiner notes that claims 15-19 include substantially similar limitations to those presented with respect to claims 1-5 and 7 and 8-12 and 14. As a result, claims 15-19 recite an abstract idea under Step 2A Prong One and do not include additional elements that either integrate the abstract idea into a practical application under Step 2A Prong Two or amount to significantly more than the 

Response to Argument
101 Arguments
Appellant's claimed invention does not pertain to the fact pattern of the McRo decision/case.  Unlike McRo the claims at issue are not focused on a specific asserted improvement in computer technology, such as animation.  Instead the claims simply use a computer as a tool to automate a process that could be performed manually in the same way, the computer is just being used as a tool to apply the abstract idea.  Although the claims require the use of a computer, it is this incorporation of a generic computer, and not the claimed rules themselves, that purportedly improve the existing technological process by allowing the automation.  While Appellants might have improved a business process/algorithm for deriving an optimized transport schedule.  this business process/algorithm does not necessarily improve the functioning of a computer or any other technology. 
103 Arguments
Applicant’s arguments on Pages 21-22 are persuasive as to why Claims 1-5, 7-12, and 14-19 would be allowable if Applicant overcomes 101. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT ROSS whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623